     Case 2:16-cv-02848-RFB-DJA Document 119 Filed 10/15/20 Page 1 of 2



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                       ***
 7    BRIAN EUGENE LEPLEY,                                       Case No. 2:16-cv-02848-RFB-DJA
 8                        Plaintiff,                                           ORDER
 9           v.
10    STATE OF NEVADA, et al.,
11                      Defendants.
12
13          This matter comes before the Court on the Ninth Circuit Court of Appeal’s Referral Notice.
14   ECF No. 117. The Ninth Circuit refers the matter to the Court for the limited purpose of
15   determining if Plaintiff’s in forma pauperis status should continue during his appeal or if Plaintiff’s
16   appeal is frivolous or is taken in bad faith. Id.
17          “[A]n appeal on a matter of law is frivolous where none of the legal points are arguable on
18   their merits.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Here, the Court dismissed Plaintiff’s
19   Complaint on the bases that Plaintiff has no Fourteenth Amendment due process right to hear
20   witnesses at his disciplinary hearing. see Wolff v. McDonnell, 418 U.S. 539, 556 (1974)(finding
21   that incarcerated individuals do not have a full panoply of due process rights; instead due process
22   in disciplinary hearings includes: (1) written notification of the charges; (2) at least a brief period
23   of time after the notice to prepare for the hearing; (3) a written statement by the fact-finders as to
24   the evidence relied on and reasons for the disciplinary action; and (4) the inmate facing the charges
25   should be allowed to call witnesses and present documentary evidence in his defense when
26   permitting him to do so will not be unduly hazardous to institutional safety or correctional goals).
27   Because Plaintiff failed to allege any facts demonstrating a violation of the enumerated due process
28   elements of Wolff this Court granted Defendants’ Motion to Dismiss.
     Case 2:16-cv-02848-RFB-DJA Document 119 Filed 10/15/20 Page 2 of 2



 1          However, the Court does find that it could plausibly argued that the right to call witnesses
 2   may in some cases involve the right to hear such witnesses. The Court did not find such to be the
 3   case here, but the Court recognizes the arguable possibility. The Court defers to the appellate court
 4   as to this possible interpretation of Wolff. The Court thus finds that the appeal is not frivolous.
 5          IT IS THEREFORE ORDERED that Plaintiff’s in forma pauperis status shall continue
 6   through his appeal as his appeal is not frivolous.
 7
 8          DATED: October 15, 2020.
 9
                                                           __________________________________
10                                                         RICHARD F. BOULWARE, II
11                                                         UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
